Mr. Justice Scott delivered the opinion of the Court: It is very clear, from the evidence preserved in the record, there was not the slightest intention on the part of plaintiff to waive any right to exact damages for the non-payment of the note at maturity. He was not asked to do so. Nor was there any valid extension for the payment of the note for any definite period that indicated.it was a mere device to secure a greater rate of interest than the statute allows. What was done was done simply to oblige defendants for the time being, as a personal favor, and must have been so understood by them. Plaintiff consented to no extension of payment for any definite period, nor did he waive his right to sue defendants at any time. It was the privilege of defendants to pay the note at their pleasure, and thus avoid the payment of the damages agreed upon on account of the failure so to do. • The case, in all its essential features, is within the rule declared in Downey v. Beach, 78 Ill. 53, and the judgment must be affirmed. Judgment affirmed.